Denied and Opinion Filed January 31, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00088-CV

                          IN RE VENKY VENKATRAMAN, Relator

                 Original Proceeding from the 255th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF04-11968

                              MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Boatright
                                   Opinion by Justice Francis
       This original proceeding is the latest of multiple proceedings filed in relation to the

underlying divorce and custody dispute. Here, relator complains the trial court has not ruled on

his January 9, 2018 motion for separate order in which he seeks an order on a motion to clarify

final orders heard on December 15, 2017.

       To obtain mandamus relief for the trial court’s refusal to rule on a motion, a relator must

establish: (1) the motion was properly filed and has been pending for a reasonable time; (2) the

relator requested a ruling on the motion; and (3) the trial court refused to rule. In re Craig, 426
S.W.3d 106, 107 (Tex. App.—Houston [1st Dist.] 2012, orig. proceeding). It is relator’s burden

to provide the court with a record sufficient to establish his right to relief. Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992); TEX. R. APP. P. 52.3(k), 52.7(a).
       The trial court has not been given a reasonable time in which to rule on the January 9,

2018 motion for separate order.      Relator is, therefore, not entitled to mandamus relief.

Accordingly, we deny relator’s petition for writ of mandamus.




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




180088F.P05




                                             –2–